 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Chemical CorporationandCongreso deUniones Industriales de Puerto Rico,Petitioner.Case 24-RC-5376November 26, 1974DECISION AND DIRECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on May 31, 1974,` among the employees in thestipulated unit described below. The tally of ballotsfurnished the parties show that of approximately 32eligible voters, 11 cast ballots for and 4 cast ballotsagainst the Petitioner, and 17 were challenged.Thereafter, the Employer filed objections to theconduct of the election.As the challenged ballots were sufficient in numberto affect the results of the election, the Regional Direc-tor, in accordance with the National Labor RelationsBoard Rules and Regulations, conducted an investiga-tion and on August 7 issued and served upon the partieshis Report on Objectionsz and Challenged Ballots, inwhich he recommended that the challenged ballots of10 employees including Georgina Cubas, Teodoro Col-lazo, and Abel Seda be sustained; that the other 7challenges3 be overruled and the ballots opened andcounted; and that a revised tally of ballots be issued.Thereafter, the Employer filed a request for reviewin the nature of exceptions to the Regional Director'srecommendation that the challenges to the ballots ofCubas, Collazo, and Seda be sustained.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for theAll dates below refer to 19742As indicated in the report, the Regional Director granted the Employer'srequest for withdrawal of its objections.3Jose de Soto,Ramon Niebla, Angel Manuel Diaz Cruzado, RamonElpidio Narvaez, Orlando Rodriguez Calderon, Francisco Santos, and JoseVizcarrondo Castropurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees at theEmployer's plant in Urb. Industrial Luchetti, Baya-mon, Puerto Rico, excluding all office clerical em-ployees, guards, and supervisors as defined in the Act.5.The Board has considered the Regional Director'sreport, the Employer's request for review, and herebyadopts the Regional Director's findings and recom-mendations, as modified herein.The Regional Director found as follows with respectto Collazo and Seda: They were employed by the Em-ployer on May 23 as permanent replacements for twoeconomic strikers. As they began their employmentafter the eligibility date of May 22, they were ineligibleto vote.The Employer, which concedes that Collazo andSeda did not start working until the morning of May23, contends,inter alia,that they were hired on May22 and were therefore eligible to vote.In determining employee eligibility, the Board haslong adhered to the rule that, in order to be eligible tovote, an individual must be employedandworking onthe established eligibility date, unless absent for one ofthe reasons set out in the direction of election or thestipulation for certification upon consent election.'Under this rule, the Board has held consistently thatemployees who are hired on the eligibility date, but donot report for work until a later date, are ineligible tovote. Thus, even assuming that Collazo and Seda werehired on the eligibility date of May 22, we find that theywere ineligible to vote. Accordingly, we agree with theRegional Director that the challenges to their ballotsshould be sustained.However, for the reasons given below, we find meritinRespondent's contention that Georgina Cubas waseligible to vote.The Regional Director made the following findingsconcerning Georgina Cubas:She is the sister of President Jose M. Cubas and hasbeen employed in the Puerto Rico plant since it wasopened 12 years ago. Prior thereto, Cubas was em-ployed as a supervisor at her brother's plant in Cuba.Georgina Cubas is the only part-time female produc-tion employee and her duties consist of packing itemsfor shipment or distribution. Due to her poor health,her brother, among other company officials, reducedher workweek from the normal 40 hours to 20 and sherides to and from the plant with her brother who alsoworks 20 hours weekly because of his advanced age of78 years. She lives with her husband, a salesman for thefirm, in a house immediately adjacent to that occupiedby her brother. Of the 23 employees in the unit, 19 earn4 SeeRoyN Lotspeich Publishing Co.,204 NLRB 517 (1973),and casescited therein. AMERICAN CHEMICAL CORPORATIONa lower wage than Georgina Cubas but the Employerallegesher higher wage is due to her seniority, a state-ment borne out by comparison with other long termhourly paid employees'wages.The secondlargest singleblock of stock in the firmiscontrolledbymembers of the Cubas family.However, this interest does not constitute a majority ofthe stock and Georgina Cubas does not appear as astockholder.The Regional Director concluded, "in view of thespecial circumstances surrounding [Georgina tubas']employment at the plant, [that] she cannot share acommunity of interest with other unit employees...."The Employer contends that Georgina Cubas doesnot enjoy a special status at the Employer's plant whichalliesher interests with those of management.Weagree.It is well settled that the mere coincidence of a familyrelationship between an employee and a member ofmanagementdoesnot negatethe mutuality of employ-ment interest which an individual shares with fellowemployees, ' absent evidence that because of such rela-tionship the employee in question enjoys a specialstatus which allies the employee's interests with thoseof management.'Contrary to the Regional Director, we find no evi-dence of special status. As his report states, the higherwage ratereceived by Georgina Cubas stems from herseniority and is not attributable to her kinship with theEmployer's president. Nor is there any evidence toshow that the adjustment in her hours was not availableto other employees who were in poor health. Althoughthe Cubas family owns a minority of the Employer'sstock, Georgina Cubas herself is not a stockholder andthere is no evidence that she is economically dependenton her brother.'Accordingly, in the absence of ademonstration of special status for this employee, wefind that Georgina Cubas was eligible to vote in theelection.We shall therefore direct that the RegionalDirector open and count the ballot of Georgina Cubasas wellas those of the seven employees whose chal-lenges wereoverruled and prepare and serve upon theparties a revised tally of ballots.DIRECTIONIt ishereby directed that the Regional Director forRegion 24 shall, within 10 days from the date of thisDirection, open and count the ballots of Georgina5Adam D.Goettl and Gust Goettl, d/b/a International Metal ProductsCorporation,107 NLRB 65,66-67(1953),Pargas of Crescent City, Inc.,194NLRB 616(1971),Weyerhaeuser Company,SoftDisposable Division,211NLRB 1012 (1974)6CfCaravelleWood Products,Inc, 200 NLRB 855 (1972),EconomyCash Stores,Inc, a/k/a Cardinal Food Town,202 NLRB 930 (1973)95Cubas, Jose de Soto, Ramon Niebla, Angel ManuelDiaz Cruzado, Ramon Elpidio Narvaez, Orlando Ro-driguez Calderon, Francisco Santos, and Jose Vizcar-rondo Castro, and thereafter prepare andserve uponthe parties a revised tally of ballots, upon the basis ofwhich he shall issue the appropriate certification.MEMBER FANNING,dissentingin part and concurring inpart:Contrary to my colleagues, I would adhere to theRegional Director's conclusion that Georgina Cubas,sister of the Employer's president, Jose M. Cubas, wasineligible to vote in the election because she does notshare a community of interest with the other employeesin the appropriate unit.'Under Section 9(b) of the Act, the Board has theresponsibility of determining the unit appropriate forcollectivebargaining"in order to assure to employeesthe fullest freedom in exercising the rights guaranteedby the Act. . . ." The Boardhas longheld that thebest way toassure thisfreedom is to include in theunitfound appropriate only those employees whoshare a communityof interest with each other.'Members of the Cubas family control the secondlargest block of the Employer's stock. As indicatedabove, the top official of the Employer is President JoseM. Cubas. In addition to his granting Georgina Cubasthe privilege of a reduced workweek, the president andhis sister regularly ride to and from the plant togetherand live in adjoining homes.As the Board recognized inParisoffDrive-In Market,supra,andCardinal Food Town, supra,where the own-ers of a substantial block of an employer's stock aremembers of the same family and related to one anotheras well as tothe challenged employee and one of theowners is president of the company, it is' more likelythat thebusiness interestsof the company will be syn-onymouswith the interests of the family to which theemployee belongs. Thus, Georgina Cubas' interest as amember of the governing family may well outweigh herinterest as an employee, and, to that extent, her interestmay be entirely different from the interest of the otheremployees whose sole stake in the Company is that theywork there.As the brother of Georgina Cubas is the presidentand active in the management of the Employer, it is a"virtual certainty" that as his sister she "would get amore attentive and sensitive ear to [her] day-to-day andlong-rangeworkconcernsthanwouldotheremployees."'While her accessibilitytomanagement7However,I agree with my colleagues'adoptionof all other recommenda-tions of theRegionalDirector8Economy Cash Stores, Inc., a/k/a Cardinal Food Town, supra; ParisoffDrive-InMarket, Inc.,201 NLRB 813 (1973),CaravelleWood Products,Inc., supra.9Cardinal Food Town, supra. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough her kinship and daily companionship with thepresident may not always result in easily identifiablespecial privileges or favorable working conditions, thefact that she has this special access to him and is herselfa member of the governing family gives her a status andarea of interest not shared by the rest of the employees.In view of the foregoing, I would conclude that theinterests of Georgina Cubas are more closely alliedwith those of management than with those of her fellowemployees.Accordingly, I would sustain the challengeto her ballot and direct that it remain unopened anduncounted.I